DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group A :  Claims 1-8, 15-20 are directed towards a method of maneuvering a vehicle comprising a remote controller.
Group B :  Claims 9-14  are directed towards a method of maneuvering a vehicle comprising a virtual reality-based controller.
3.	The invention listed as groups A to B  do not relate to a single general inventive concept under PCT Rule 13.1 because , under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The groups listed above are not within the permitted combination of different categories of inventions. That is one apparatus and one process.  The group contains : Two different
Methods :
The special technical features of Group A include at least establishing a wireless communication with a remote controller; receiving, by the processor, a signal from the 
The special technical features of Group B include at least a virtual reality-based controller; and creating, by the processor, a virtual reality view of from a perspective of a driver of the vehicle based at least in part on the stream of video images, which are not present in Group A.
The common technical features shared by Groups A-B are a method, comprising: a processor establishing wireless communication; a stream of video images captured by a camera associated with a vehicle; maneuvering the vehicle to move from one location to another according to a signal.
However, these common features are previously disclosed by  Templeman (US2007/0072662 A1). Templeman discloses a method, comprising: a processor establishing wireless communication (digital computer (processor) communicates with a remote wireless communication) vehicle; Abstract and Fig. 7); a stream of video images captured by a camera associated with a vehicle (a video stream from an on-board camera of the vehicle is transmitted; Abstract and Fig. 7); maneuvering the vehicle to move from one location to another according to a signal (remotely controlling the movements of the vehicle; Abstract). 
Since the common technical features are previously disclosed by the Templeman reference, these common features are not special and so Groups A-B lack unity.

Upon the allowance  of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  If  Claims are added after the election, applicant must indicate which are readable upon elected species. See MPEP § 809.02(a).  
5.	Applicant is advised  that the reply to this requirement to be completed must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663